No. 12951

          I N T E SUPREME C U T O THE STATE O M N A A
               H           OR    F           F OTN

                                            1975



BEATRICE ANN BERGH,

                                P l a i n t i f f and A p p e l l a n t ,

          -vs   -
J O H N C. ROGERS,

                                Defendant and Respondent.



Appeal from:         D i s t r i c t Court o f t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                     Honorable C . 33. Sande, Judge p r e s i d i n g .

Counsel of Record :

      For Appellant :

                McNamer and Thompson, B i l l i n g s , Montana
                Charles R. Cashmorc argued, B i l l i n g s , Montana

     For Respondent :

                Keefer and Roybal, B i l l i n g s , Montana
                N e i l S. Keefer argued, B i l l i n g s , Montana



                                                    Submitted: May 7, 1975
                                                     Decided: j1j& 1 9 lc~qs

Filed :    &tJ!i    L G ,37L,
M r . J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion of t h e Court.


             This appeal a r i s e s from a negligence a c t i o n f i l e d i n t h e
d i s t r i c t c o u r t , Yellowstone County, i n November 1972.                         Plaintiff
B e a t r i c e Ann Bergh a l l e g e d damage t o h e r v e h i c l e r e s u l t i n g from
an i n t e r s e c t i o n c o l l i s i o n proximately caused by defendant John
C. ~ o g e r s n e g l i g e n t o p e r a t i o n of h i s automobile.
               '                                                                    Defendant ans-
wered and counterclaimed, a l l e g i n g t h e a c c i d e n t was proximately
caused by p l a i n t i f f ' s own negligence.
             p l a i n t i f f ' s i n s u r e r Mountain West Farm Bureau Mutual
Insurance Company, h e r e i n a f t e r r e f e r r e d t o a s Mountain West,
paid f o r t h e r e p a i r of a l l damage t o h e r v e h i c l e , o t h e r than a
$25 d e d u c t i b l e .   Although Mountain West thereby became subrogated
t o a major p o r t i o n of p l a i n t i f f ' s claim, i t was n o t named a s a
party p l a i n t i f f i n t h i s action.
             A t t h e p r e t r i a l conference defendant f i l e d a " ~ o t i o nt o
P r o h i b i t t h e I n t r o d u c t i o n of Evidence by P l a i n t i f f " based on
f a i l u r e t o comply with t h e " r e a l p a r t y i n i n t e r e s t " requirement
of Rule 1 7 ( a ) , M.R.Civ.P.               That motion was granted and p l a i n t i f f ' s
subsequent motion f o r l e a v e t o amend t h e complaint by j o i n i n g
Mountain West a s a p l a i n t i f f was denied.                    The d i s t r i c t c o u r t then
granted d e f e n d a n t ' s motion f o r d i s m i s s a l .         That d i s m i s s a l o p e r a t e s
a s a b a r t o f u r t h e r l i t i g a t i o n s i n c e t h e s t a t u t e of l i m i t a t i o n s
has run on t h i s claim.
             This a p p e a l , taken from t h e d i s t r i c t c o u r t ' s r u l i n g s and
i t s f i n a l judgment i n favor of defendant, c e n t e r s on a s i n g l e i s s u e :
Did t h e d i s t r i c t c o u r t e r r i n denying p l a i n t i f f ' s motion f o r leave
t o j o i n an a d d i t i o n a l p a r t y p l a i n t i f f ?
             Consideration of t h a t i s s u e n e c e s s a r i l y involves Rule 1 7 ( a ) ,
M.R.Civ.P.,         which provides:
                          "Every a c t i o n s h a l l b e prosecuted i n t h e
            name of t h e r e a l p a r t y i n i n t e r e s t .        ***         N o
            a c t i o n s h a l l b e dismissed on t h e ground t h a t i t
            i s n o t prosecuted i n t h e name of t h e r e a l p a r t y
            i n i n t e r e s t u n t i l a r e a s o n a b l e time has been
            allowed a f t e r o b j e c t i o n f o r r a t i f i c a t i o n of
            commencement of t h e a c t i o n by, o r j o i n d e r o r
            substitution of, the r e a l party i n interest;
            and such r a t i f i c a t i o n , j o i n d e r , o r s u b s t i t u t i o n
            s h a l l have t h e same e f f e c t a s i f t h e a c t i o n had
            been commenced i n t h e name of t h e r e a l p a r t y i n
            i n t e r e s t . 1I
            The p a r t i e s h e r e a g r e e t h a t Mountain West was a r e a l
p a r t y i n i n t e r e s t and t h i s C o u r t ' s r e c e n t d e c i s i o n i n S t a t e ex r e l .
Slovak v. D i s t r i c t Court,                Mon t   .        , 534     P.2d 850, 32 S t .
Rep. 420, compels t h a t conclusion.                       Rule 1 7 ( a ) , M.R.Civ.P.,         is
therefore c l e a r l y applicable.
            The Advisory Committee's n o t e s accompanying Rule 17(a)
a r e h e l p f u l i n determining t h e proper c o n s t r u c t i o n t o be given
t h e language contained t h e r e i n .             The Advisory Committee's n o t e
t o t h e September 29, 1967, amendment t o Rule 1 7 ( a ) , M.R.Civ.P.,
states:
                          "The p r o v i s i o n t h a t no a c t i o n s h a l l be
            dismissed on t h e ground t h a t i t i s n o t prosecuted
            i n t h e name of t h e r e a l p a r t y i n i n t e r e s t u n t i l
            a r e a s o n a b l e time has been allowed a f t e r t h e
            o b j e c t i o n has been r a i s e d f o r r a t i f i c a t i o n , e t c . ,
            keeps pace w i t h modem d e c i s i o n s which, i n t h e
            i n t e r e s t s of j u s t i c e , a r e i n c l i n e d t o be l e n i e n t
            when an honest mistake has been made i n choosing
            t h e p a r t y i n whose name t h e a c t i o n i s f i l e d . "
That language c l e a r l y draws on t h e comments t o t h e comparable
f e d e r a l r u l e which noted t h a t t h e amendment was an a t t e m p t " t o
c o d i f y i n broad t e r m s t h e s a l u t a r y p r i n c i p l e of Levinson v.
Deupree, 345 U.S.            648 (1953), and Link A v i a t i o n , I n c . v. Downs,
325 F.2d 613 (D.C.Cir.1963)."                     Advisory Committee Notes t o 1966
Amendment t o Fed.R.Civ.P.,                Rule 1 7 ( a ) , 12 Wright & M i l l e r , F e d e r a l
P r a c t i c e and Procedure, p. 398.
            Our review of t h e language o f t h e r u l e , t h e a d v i s o r y
committee n o t e s t o both t h e f e d e r a l and Montana r u l e s , and t h e
c a s e s c i t e d t h e r e i n l e a d u s t o conclude t h e d i s t r i c t c o u r t h e r e
        e r r e d i n r e f u s i n g t o a l l o w j o i n d e r of a r e a l p a r t y i n i n t e r e s t - -
        t h e subrogated i n s u r a n c e company, Mountain West.                        The f a c t u a l
        s i t u a t i o n h e r e i s s i m i l a r t o t h a t b e f o r e t h e c o u r t i n Link Aviation
        Inc. v. Downs, 325 F.2d 613, 615, when i t considered t h e amendment
        t o Rule 1 7 ( a ) and a p p l i e d i t t o t h o s e f a c t s by holding:
                                 "* * *       though brought i n t h e name of t h e
                    i n s u r e d s , t h i s s u i t was n o t a n u l l i t y , s i n c e , a s
                    we h o l d , i t was brought f o r t h e u s e of t h e r e a l
                    p a r t i e s i n i n t e r e s t , It was t h u s n o t so l a c k i n g
                    i n v a l i d i t y a s t o f u r n i s h no s u p p o r t f o r a motion
                    t o b r i n g i t i n t o compliance w i t h Rule 1 7 ( a ) . Any
                    o t h e r r u l e would b e h i g h l y t e c h n i c a l without
                    meaningful purpose. The complaint a l l e g e d i n j u r y
                    a t t h e hands of defendants. The s u i t was t o
                    r e c o v e r t h e r e f o r , That t h e r e c o v e r y , i f made,
                    would i n u r e n o t t o t h e b e n e f i t of t h e nominal
                    p l a i n t i f f s , b u t t o t h a t of t h e i n s u r e r s because
                    t h e y had made t h e p l a i n t i f f s whole, d i d n o t
                    d e p r i v e t h e s u i t of a s t a t u s which enabled t h e
                    i n s u r e r s t o s u b s t i t u t e themselves a s p l a i n t i f f s
                    and c o n t i n u e t h e s u i t i n t h e i r own names i n
                    compldilnce w i t h Rule 1 7 ( a ) . For u s ' T O hold
                    otherwise would b e n o t h i n g l e s s than a narrow
                    and i l l - g r o u n d e d c o n s t r u c t i o n of t h e r u l e s of
                    c i v i l procedure n o t i n harmony w i t h t h e i r i n t e n t
                    and purpose. ' [ C i t i n g c a s e s 1"
        The c o u r t reached t h a t h o l d i n g even though t h e s t a t u t e of
        l i m i t a t i o n s had run on p l a i n t i f f s ' c l a i m , s i m i l a r t o t h e s i t u a -
        t i o n here.
                     p l a i n t i f f ' s motion h e r e should have been g r a n t e d by
        t h e d i s t r i c t court.      Since t h e judgment e n t e r e d h e r e i n was
        p r e d i c a t e d , a t l e a s t i n p a r t , on t h e absence of a r e a l p a r t y
        i n i n t e r e s t , we r e v e r s e and remand f o r f u r t h e r proceedings
        consistent with t h i s opinion.



                                                                 Justice
        W e Concur:



           Chief J u s t i c e




(xJJ'      JUS   tices   .                        -   hF -